Order reversed and new trial granted, with costs to abide the event in a memorandum. (Stevens v. Hulse, 263 N. Y. 421; Cohen and Karger, Powers of New York Court of Appeals, § 174, p. 661; Pfaffenbach v. White Plains Express Corp., 17 N Y 2d 132.) The proper measure of damages for destruction of a utility pole is replacement cost less depreciation and salvage plus extraordinary expenses (New York State Elec. & Gas Corp. v. Fischer, 24 A D 2d 683, mot. for lv. to app. den. 17 N Y 2d 417). The trial court improperly charged that the jury could determine whether depreciation should be deducted or not. This was error. What is the proper amount of depreciation is a question of fact for the jury.
Concur: Chief Judge Fuld and Judges Yah Voorhis, Burke, Scileppi, Bergah, Keating and Br.eitel.